Title: To George Washington from Edmund Randolph, 9 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 9. 1794.
        
        By the Atlantic, which arrived from Liverpool last evening, papers have been received from London, as low down as the 16th of August. Two of them the Sun, and the Star, which are supposed to be rivals, accord nearly in the same story of Robespierre’s fall. While I lament, that this, which is my only fear for the French Revolution, seems to be growing rapidly, and that the want of confidence in those, who mount to the top, renders it extremely difficult to foresee, how any adequate executive can be established; I feel myself happy, that Colo. Monroe’s

instructions forbid him to attach himself to the uncertain fate of any individuals. This is the only effectual security for the United States amidst such a series of unprecedented revolutions, public and private. So signal an event, if true, must make a part of his first dispatches; and possibly may demand some very special instructions to him.
        I endeavoured to throw myself into Mr Fauchet’s way yesterday without effect; for at so delicate a moment our interview, if Robespierre should become the subject, must be perfectly accidental. If Robespierre is no more, Fauchet totters.
        I just left Mrs Washington, who informs me, that all the family are in good health. I have the honor to be, sir, with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      